Case: 15-50581      Document: 00513680525         Page: 1    Date Filed: 09/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 15-50581                            FILED
                                  Summary Calendar                  September 15, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DEDRICK LAMONT BROOKS, also known as Dedric Brooks,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:06-CR-212-1


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Dedrick Lamont Brooks, federal prisoner # 97085-079, has moved for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on
Amendment 782 to the Sentencing Guidelines. By seeking leave to proceed
IFP, Brooks is challenging the district court’s certification that his appeal is
not taken in good faith because it is frivolous. See Baugh v. Taylor, 117 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50581     Document: 00513680525     Page: 2   Date Filed: 09/15/2016


                                  No. 15-50581

197, 202 (5th Cir. 1997).     Brooks argues that, though the district court
discussed his criminal history, it did not rely on this factor because it made no
mention of it in granting his earlier motions for sentence reductions. He goes
on to assert that the district court improperly denied relief solely on the basis
that he had already received sentence reductions.
      The district court implicitly recognized that Brooks was eligible for a
sentence reduction, but it was not required to give him one. See United States
v. Evans, 587 F.3d 667, 673 (5th Cir. 2009). The court denied Brooks’s motion
as a matter of discretion, referring explicitly to his extensive, violent criminal
history, which is an appropriate factor to consider under 18 U.S.C. § 3553(a).
See § 3553(a)(1); see also United States v. Henderson, 636 F.3d 713, 718-19 (5th
Cir. 2011) (explaining that the district court must reassess the § 3553(a)
factors whenever the defendant is eligible for a sentence reduction under
§ 3582(c)(2)).   Moreover, the court’s mention of Brooks’s prior sentence
reductions absent a suggestion that they deprived it of the authority to reduce
the sentence further, was not improper. Cf. United States v. Cooley, 590 F.3d
293, 297 (5th Cir. 2009) (upholding denial of § 3582(c)(2) motion where the
movant had received a below-guidelines sentence and the district court
determined that ‘“no further reductions are warranted’”). The court simply
determined that, in light of Brooks’s criminal history, the 150-month sentence
he was serving, which was the result, in part, of prior sentence reductions, was
appropriate in his case. This was well within the court’s discretion. See
Henderson, 636 F.3d at 717.
      Brooks’s appeal does not present a nonfrivolous issue and has not been
brought in good faith. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
The motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.



                                        2